Citation Nr: 0203079	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  00-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Cheyenne, Wyoming 
Regional Office (RO).  That decision denied service 
connection for a neck and back disability and for a left knee 
condition.

Upon reviewing the evidentiary record, the Board requested an 
opinion from a physician in the VA Veterans Health 
Administration (VHA) in February 2002.  The VHA opinion was 
received in March 2002.  The opinion was then referred to the 
veteran's representative in order to submit additional 
evidence or argument.  The veteran's representative indicated 
that the veteran had no further evidence or argument to 
present.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence does not show that the veteran has a current 
left knee disability.

3.  The evidence reasonably shows that the veteran has a 
current diagnosis of cervical spinal stenosis with cord 
compression, and it is as likely as not that this disorder is 
related to symptoms noted in service.

4.  Degenerative arthritis of the lumbar spine was first 
shown many years after service.

5.  The evidence does not show that the veteran's current 
lumbar spine disorder, degenerative arthritis, is related to 
symptoms noted in service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).

2.  Cervical spinal stenosis with cord compression was 
incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

3.  Degenerative arthritis of the lumbar spine was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
The RO supplied the veteran with the applicable regulations 
in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination reports from April 1973, June 
1998, January 1999, and January 2000, private treatment 
records from 1981, VA treatment records from 1998, the 
veteran's statements and testimony before a hearing officer 
at a hearing held at the RO in May 2000, and a VHA opinion 
from March 2002.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues on appeal.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

II.  Service Connection for a Left Knee Disorder

A.  Factual Background

The veteran's service medical records indicate that he was 
involved in a motorcycle accident in November 1969.  The 
veteran was initially treated with sutures applied to his 
left knee.  Several days after the accident, he was seen by 
an orthopedist who noted an unstable left knee and torn 
lateral collateral ligament, and he was admitted to a service 
hospital. During hospitalization the ligaments were found to 
be stable, and he was diagnosed with sprains of the left 
medial collateral ligament in the knee and the lateral 
collateral ligament in the left ankle.  After a period of bed 
rest to reduce the edema in the veteran's ankle, a cylinder 
cast was applied and the veteran was discharged from the 
hospital.  

The veteran continued to seek treatment for his left knee.  
In January 1970, the veteran was given a new temporary 
physical profile for torn ligaments in the left knee.  A 
treatment note in February 1970 indicated that the veteran 
continued to have tenderness on stress to the left collateral 
ligament. The January 1973 separation examination report 
noted that the lower extremities were normal.  The veteran 
gave a history of a left knee injury in November 1969, 
treated with physical therapy with no trouble since.

At an April 1973 VA examination, the veteran gave a history 
of sustaining an injury to his left knee which got infected, 
causing a limp; back trouble developed after that.  In 1969 
he injured his left knee in a motorcycle accident.  The 
examination report noted the veteran had a healed scar over 
the lower portion of the left patella.  There was no 
demonstrable functional abnormality of any of the joints at 
the time.  The diagnosis was history of minor contusions of 
the left knee with no residuals found at the time of the 
examination.  No bone or joint pathology was found on x-ray.

The veteran's January 1999 VA fee basis examination report 
indicated that the veteran had reported he was in a 
motorcycle accident where he was somehow pinned with his left 
knee against a car.  A large piece of plastic was embedded in 
his knee.  The veteran indicated he was in the hospital for 
one week and placed in a cast.  He was restricted to light 
duty for 3 to 4 months.  The veteran indicated that the knee 
hurts on and off, and he gets increasing pain with standing 
greater than one hour at a time.  The examiner indicated that 
the veteran did have an injury to his left knee in service.  
He indicated that the examination did not reveal any 
significant amount of trouble as a result of the injury at 
that time.  The examiner's assessment was status post left 
knee injury with a foreign body (which apparently has been 
removed) with continued pain on and off.

At the January 2000 VA examination the veteran reported that 
he had injured his knee in a motorcycle accident.  He had a 
laceration that was repaired, but the knee was twisted.  The 
day after the accident, his knee was swollen and he was put 
in a long leg cast for 8 weeks.  He stated he required about 
two years to recover, but continued to have knee pain that 
comes and goes.  The examination report noted that the 
veteran's knee was stable anteriorly, posteriorly, medially, 
and laterally.  He had mild subluxation of the kneecap.  He 
had 0 degrees of extension and 138 degrees of flexion before 
and after exercise.  The examiner's impression was that the 
veteran had mild to moderate patellofemoral syndrome of the 
left knee.

The veteran testified at a hearing held at the RO before a 
hearing officer in May 2000.  He indicated that he had been 
having problems with his knee off and on since service.  He 
stated that his knee swells up about once a month or more 
depending on how much walking he is doing.

In February 2002, the Board requested a VHA opinion with 
regard to the issue of service connection for a left knee 
disorder. The Board specifically requested that the reviewer 
supply answers to the following questions:  Does the veteran 
have a current left knee disability, and, if so, what is the 
nature or diagnosis of the disability?  Is any current left 
knee disability a residual of the left knee injury sustained 
in a motorcycle accident during service or otherwise related 
to the knee problems reported in the service medical records?

In March 2002, the VA medical expert responded to the Board's 
February 2002 questions. In response to the question of does 
the veteran have a current left knee disability, and, if so, 
what is the nature or diagnosis of the disability, he 
reported that, from reviewing the records, the veteran does 
not have a disability of the left knee at the present time.  
The January 2000 VA examination was essentially unremarkable 
with some mild subluxation in the kneecap which is not 
related to anything that occurred while the veteran was in 
service.  The VA medical expert also noted that the veteran 
did injure his knee in 1969 with a laceration, and subsequent 
visits indicated that the ligaments were stable on 
examination in January 1973 and the veteran has had no 
trouble since.

B.  Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

C.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of 
service connection for a left knee condition. The reasons 
follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

To summarize, the veteran contends that he has continued to 
have problems with his left knee since service.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Layno v. Brown, 6 Vet. App. 398, 405 
(1995); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not show that the veteran 
possesses medical expertise, nor is it contended otherwise.  
Therefore, his opinion that he currently suffers from a left 
knee disorder as a result of service is not competent 
evidence.

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau, 2 Vet. App. at 141.  In the instant case, the 
VA examiner in 1999 found no significant current knee 
pathology, and the examiner in 2000 noted patellofemoral 
syndrome but did not relate the syndrome to service.  
However, the March 2002 opinion of a VA medical expert 
specifically states that the veteran does not currently have 
a left knee disability.  This expert reviewed the claims 
file, and his opinion is accorded great weight and is 
dispositive.  Accordingly, service connection for a left knee 
disorder is not warranted at this time.

III. Service Connection for Residuals of 
Disk Fusion, Cervical Spine.

A.  Factual Background

Service medical records indicate that the veteran first 
sought treatment for pain in the cervical spine in November 
1967.  An orthopedic consult indicated that the veteran had 
reported having pain and paresthesia for the past three 
weeks.  The examiner noted demonstrable weakness in the left 
biceps, triceps and brachioradialis, decreased sensation to 
pinprick and limitation of motion.  The physician indicated 
that the veteran's symptoms were probably the result of a 
cervical disk.  In December 1967, the veteran was seen for a 
follow-up.  He indicated that there was no improvement and he 
still noticed weakness and occasional paresthesia in the left 
hand.  An undated physical therapy record noted mild post-
traumatic cervical arthritis and chronic neck and low back 
pain.

The veteran filed a claim for disability benefits in March 
1973.  An April 1973 VA examination indicated that the 
veteran had a history of back problems with no residuals 
found at that examination.

Private treatment records indicated that the veteran had an 
anterior cervical diskectomy at C5-6 and C6-7 with iliac bone 
plug grafts at C5-6 and C6-7 in August 1981.  The veteran 
indicated that he had been having lower extremity weakness 
and numbness for the previous two months.  He indicated that 
his symptoms had actually begun six to eight months prior, 
after a volleyball game, but they had resolved with rest.  He 
also gave a history of neck problems starting about age 16 
with a motorcycle accident.  A myelogram prior to admission 
revealed evidence of osteophytes at C5, C6, and C7 with 
cervical canal stenosis at the same area.

In October 1981, private treatment records indicated the 
veteran had a posterior cervical de-compressive laminectomy.  
The veteran's history noted that his symptoms consisted of 
numbness in both extremities and difficulty with gait for 
eight months prior to his August 1981 admission after falling 
at a volleyball game.

An April 1998 VA treatment note indicated that the veteran 
was admitted to the neurosurgical service with a diagnosis of 
cervical myelopathy.  He was taken to the operating room 
where a C4-5 fusion was performed without apparent 
complication.  His post-operative period was unremarkable.

The June 1998 VA examination indicated that the veteran's 
symptoms were consistent with a history of spinal cord 
compression and nerve root compression in the neck.  However, 
the examiner indicated that he did not have any records 
available regarding the veteran's medical history and he did 
not comment as to the etiology of the veteran's condition.  
The January 2000 VA examination resulted in an impression of 
degenerative disc disease and arthritis of the cervical spine 
with status post cervical laminectomy times three.

The veteran testified at a hearing held at the RO before a 
hearing officer in May 2000.  He stated that he sought 
treatment from an osteopath occasionally beginning in 1974 
because of difficulty with pain in his arms and weakness in 
his hands.  He indicated that he has continued to have 
problems since service, despite three surgeries.

In February 2002, the Board requested a VHA opinion with 
regard to the issue of service connection for a cervical 
spine disorder. The Board specifically requested that the 
reviewer supply answers to the following questions:  What is 
the etiology of the veteran's cervical spine disorder?  Is it 
as likely as not that the veteran's cervical spine disorder 
is related to the symptoms noted in service?

In March 2002, the VA medical expert responded to the Board's 
February 2002 questions. In response to the question what is 
the etiology of the veteran's cervical spine disorder, he 
reported that, from reviewing the records, the veteran had 
cervical spinal stenosis with cord compression and he had had 
two surgical procedures on his neck.  The medical expert 
noted that the veteran had evidence of myelomalacia at the 
present time and he had some neurologic impairment which is 
probably related to his cervical myelopathy and changes 
related to that.  The VA medical expert reported that it is 
as likely as not that the veteran's cervical spine disorder 
is related to the symptoms noted in service.

B.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for cervical spinal stenosis with cord 
compression. The reasons follow.

The veteran was treated for cervical spine pain and 
paresthesia during service.  Subsequent to service, the 
veteran has had two surgical procedures on his neck.  The 
Board notes that the June 1998 VA examiner did not comment on 
the etiology of the veteran's condition and did not have any 
records available regarding the veteran's medical history at 
the time of the examination.

A VHA opinion was requested to determine if there was a 
current disability related to service.  The VA medical 
expert, in his March 2002 report, indicated that the veteran 
had a current disability, cervical spinal stenosis with cord 
compression.  The medical expert went on to state that it is 
as likely as not that the veteran's current cervical spine 
disability is related to the symptoms noted in service.  
Accordingly, service connection for cervical spinal stenosis 
with cord compression is warranted.

IV.  Service Connection for 
Degenerative Joint Disease (DJD), Lumbar Spine.

A.  Factual Background

A history of recurrent back pain associated with a motorcycle 
accident three years ago was noted on the veteran's service 
entrance examination in August 1966.  A December 1966 
examination indicated that the veteran had injured his knee 
in 1964, which caused low back pain due to limping.  The note 
indicated that he was treated by an osteopath with good 
results and there were no symptoms since and no complications 
or sequelae.  Physical examination of the spine was normal on 
both occasions.  An undated physical therapy record noted 
mild post-traumatic cervical arthritis and chronic neck and 
low back pain.  A November 1972 treatment note indicated that 
the veteran was complaining of back pain.  The veteran's 
separation examination, conducted in January 1973, indicated 
that the veteran had complained of back pain occasionally 
since 1965.  He was treated with physical therapy and there 
was no trouble at the time of separation.

An April 1973 VA examination report indicated that an 
examination of the back revealed normal vertebral column 
alignment without spasm or edema.  The veteran had a normal 
range of lumbosacral spine motion.

A VA x-ray report dated in May 1998 showed degenerative 
changes in the lumbar spine.

A January 1999 fee basis VA examination report indicated 
that, upon questioning, the veteran did not give any history 
of lower back pain.  The veteran did state that his back 
tended to bother him some.  On examination, the veteran had a 
normal gait and full normal neurologic examination with 
normal motor strength, pulses, and sensation in both upper 
and lower extremities.  The examiner did not find any 
evidence of low back pain.  The examiner noted that there was 
no evidence that the veteran's left knee injury had caused 
him to develop low back pain.

A January 2000 VA examination indicated that the veteran 
reported no obvious injury to his back.  The veteran 
indicated that he believed the injury he sustained to his 
left knee in 1969 and subsequent recuperation period strained 
his back.  On examination, the veteran had negative straight 
leg raising bilaterally.  He did have a loss of lordotic 
curvature.  He had no pathological reflexes.  Deep tendon 
reflexes in the lower extremities were +2 bilaterally and 
symmetrical.  The veteran's range of motion before exercise 
was as follows:  lateral flexion was 42 degrees; rotation was 
23 degrees; extension backward was 12 degrees; and forward 
flexion was 85 degrees.  Range of motion after exercise was 
as follows:  lateral flexion was 50 degrees; rotation was 24 
degrees; extension backward was 20 degrees; and forward 
flexion was 94 degrees.  He had no complaints of pain with 
any movements.  The examiner's impression was low back 
syndrome with x-rays pending.

The lumbosacral spine x-ray report from the January 2000 VA 
examination revealed degenerative changes of the disk, most 
marked at L4-L5 and L5-S1 with a vacuum disk at L5-S1 and 
degenerative facet joint disease, most marked at L5-S1.

The veteran testified before a hearing officer at a hearing 
held at the RO in May 2000.  He indicated that he began 
experiencing low back pain after his first motorcycle 
accident in 1967.  He testified that he had not sought 
treatment for his low back since service, except for six 
weeks of physical therapy in 1999.

In February 2002, the Board requested a VHA opinion with 
regard to the issue of service connection for a lumbar spine 
disorder. The Board specifically requested that the reviewer 
supply answers to the following questions:  What is the 
nature and etiology of the veteran's lumbar spine disorder?  
Is it as likely as not that the veteran's lumbar spine 
disorder is related to the symptoms noted in service?

In March 2002, the VA medical expert responded to the Board's 
February 2002 questions.  In response to the questions he 
reported that the veteran's lumbar spine disorder is 
degenerative arthritis, which is unrelated to any injuries 
sustained while in service.  The medical expert noted that 
the veteran had minimal symptomatology of back strains, but 
the expert did not think that the lumbar spine disorder is 
related to any symptoms the veteran had in service.

B.  Criteria

If the veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, service 
connection for arthritis may be granted on a presumptive 
basis if manifest to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

C.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim that service connection is warranted for 
a lumbar spine disorder.  The Board is aware that service 
medical records indicate that the veteran was treated several 
times during service for low back pain.  However, the 
veteran's January 1973 separation examination indicated that 
he was treated with physical therapy and there was no trouble 
with his low back at the time of separation.

The April 1973 VA examination report noted that the veteran 
had normal range of lumbosacral spine motion and examination 
of the back revealed a normal vertebral column alignment 
without spasm or edema.  Degenerative changes in the lumbar 
spine were first shown on VA x-ray in 1998, more than 25 
years after service and well past any presumptive period 
following service discharge.

The veteran indicated in his testimony before a hearing 
officer at a hearing held at the RO in May 2000 that he had 
not been treated for his low back since service, except for 
six weeks of physical therapy in 1999.

A March 2002 VHA opinion indicated that the veteran currently 
has degenerative arthritis of the lumbar spine.  However, the 
VA medical expert indicated that the veteran's current lumbar 
spine disorder is unrelated to any injuries sustained while 
in service.  The VA medical expert noted that there was 
minimal symptomatology of back strains in service, but 
reiterated his opinion that the current lumbar spine disorder 
symptoms are not related to any symptoms the veteran 
experienced in service.  Accordingly, the preponderance of 
the evidence weighs against the claim of service connection 
for a lumbar spine disorder.


ORDER

1.  Entitlement to service connection for a left knee 
disorder is denied.

2.  Entitlement to service connection for cervical disc 
disease is granted.

3.  Entitlement to service connection for a lumbar spine 
disorder is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

